PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/251,306
Filing Date: 18 Jan 2019
Appellant(s): Schad et al.



__________________
James A. Raakman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02 August, 2021.
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 03 March, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

Appellant’s Arguments Regarding the rejection of Claim 1

Appellant alleges the invention of the instant application differs from the known prior arts because of the claimed transferring step in the opposite direction that results in an additional cooling operation after cooling at the supplemental cooling device and facilitates the unloading operation by dropping the preforms in specific orientation.  Appellant’s Independent claim 1 is generally directed to a method for cooling molded preforms using a transfer shell. The method includes drawing together and release of the take-out plate and the transfer shell, followed by drawing together of the transfer shell with the supplemental cooling device. The method further includes the releasing of the preforms from the supplemental cooling device and transferring back to the transfer shell. Claim 1 does not explicitly recite the ejection of the preforms, however, claim 2 recites the ejection step as a dependent claim.


The Appellant alleges that the independent claim 1 is directed to a method that is considerably different from that disclosed in Weinmann (and the combination of Weinmann and Williamson). The Appellant points out that Weinmann does not teach the transferring of the preforms back to the transfer shell, and that the Examiner’s use of teaching of Williamson that “the receiver frame (equivalent to transfer shell) can receive the preforms back from the cooling station and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt (element 40)” fails to fulfill the deficiency of the Weinmann teaching.


The Appellant’s first argument (section 1.1, page 11-14) is that the Examiner’s assertion that Williamson teaches to return the preforms to the receiver frame (equivalent to transfer shell) is not proper. The Appellant argues that even if Williamson teaches to return the preforms, but Williamson simply does not teach or suggest holding preforms in retained engagement on the cooling head (element 46), so the preforms are never retained on the cooling head. Therefore, Williamson fails to teach any transfer step in which, instead of transferring preforms from retained engagement at one station to retained engagement at a subsequent station, where the transfer direction is reversed, so that preforms are transferred from retained engagement at the subsequent station back to retained engagement at the previous station. 

second argument (section 1.2, page 14-17) is that the Examiner’s interpretation of Williamson is inconsistent with how a person of ordinary skill in the art would understand Williamson, because one of ordinary skill would not interpret the retraction of the cooling head (element 46) away from the receiver frame (element 30) as being equivalent to a reversal of direction of transfer of the preforms as asserted by the Examiner, nor being equivalent to or suggestive of the claimed step of "releasing the preforms from the supplemental cooling device and transferring the preforms back to retained engagement on the transfer shell". Additionally, the Appellant argues that a skilled person would not interpret the receiver frame (element 30) as corresponding to the claimed transfer shell.

Appellant further contends as the third argument (Section 1.3, page 17-19) that the Examiner’s reason or motivation to combine the applied references is insufficient, because the examiner’s assertion that "the transfer [between devices] can be performed by a single transferring equipment, which is an improved design” is without merit, as there is no reduction in the number of pieces of "transferring equipment" nor any other elements of the machine, and if anything, it would seem on its face to be more complicated to transfer the preforms back to the transfer gripper 12 (at position "C") instead of simply dropping them onto the conveyor (at position "D").


Examiner’s Response 

Initially the Examiner would like to point out that most features of the claimed invention are taught by Weinmann, including a feature that meets the claimed transfer shell.  Weinmann releases molded preforms from a cooling device directly to a conveyor belt.  Appellant’s claim releases preforms back to a transfer shell, which then releases the preforms to a conveyor belt.  The Examiner’s view is that the question presented in this case is whether it would have been obvious to use a transfer shell (already taught by Weinmann for moving preforms) to move preforms to a conveyor belt instead of the cooling device.  The rejection additionally relies on Williamson to show that an equivalent to the claimed transfer shell can be used to move preforms to a conveyor.  

In response to Appellant’ first argument, the Examiner notes that Williamson clearly teaches in Fig. 1 that the receiver frame (equivalent to transfer shell) can receive the preforms back from the cooling head (element 46) and rotate in the arc direction “C” as shown in Fig. 1 to unload the content of the chamber elements (preforms) on to the conveyer belt (element 40) as has been clearly explained (column 4, second paragraph). The preforms are moved from one station (transfer shell) to subsequent station (cooling head) and back to previous station (transfer shell). Therefore, the Examiner respectfully disagrees with the Appellant’s argument.

second argument, the Examiner wants to point out that the Examiner believes that Office actions interpretation of Williamson is consistent with how a person of ordinary skill in the art would understand Williamson. Williamson clearly teaches that the preforms undergo a cooling operation process in the cooling head station (element 46). It would have been obvious to a person of ordinary skill in the art that preforms would need to get engaged with the cooling head (element 46) section in order for it to get cooled. Therefore, the Examiner takes the position that the Appellant’s argument is without merit. Regarding the argument that receiver frame (element 30) would not be equivalent to the claimed transfer shell, the Examiner wants to point out the receiver frame takes the preform from the molding station, moves the preform to the cooling head and gets it back after cooling, and ejects it on the conveyor belt, essentially performing what a transfer shell performs. Therefore, the Examiner takes the position that the receiver frame (element 30) would be equivalent to a transfer shell.

Regarding the Appellant’s third argument that the Examiner’s reason or motivation to combine the applied references is improper because the examiner’s assertion that "the transfer [between devices] can be performed by a single transferring equipment, which is an improved design” is without merit. Appellant also argues that since there is no reduction in the number of pieces of "transferring equipment" nor any other elements of the machine, therefore the motivation for the combination of the references is without merit.  The Examiner’s view is that it would have been obvious to any ordinary artisan that a single transfer shell having the translational, turning, rotational, gripping, releasing and other 


Appellant’s Arguments Regarding the rejection of Claims 2

With respect to the rejections of claim 2, Appellant argues that neither Weinmann nor Williamson discloses the steps of orienting a transfer shell to an unloading position, and ejecting the preforms from the transfer shell

Examiner’s Response

While the Examiner agrees with the Appellant’s position that Weinmann does not teach the step of orienting a transfer shell to an unloading position, and ejecting the preforms from the transfer shell, however, the Examiner takes the position that Williamson clearly teaches that the receiver frame (equivalent to transfer shell) can receive the preforms back from the cooling head (element 46) and rotate in the arc direction “C” (equivalent to orienting to an unloading position) as shown in Fig 1, and then unloads the content of the 

Appellant’s Arguments Regarding the rejection of Claim 3

With respect to the rejections of claim 3, Appellant argues that neither Weinmann nor Williamson disclose that the preforms are disposed below the transfer shell.

Examiner’s Response

While the Examiner agrees with the Appellant’s position that Weinmann does not teach that the conveyor belt (element 20) is not disposed below the transfer gripper (equivalent to transfer shell), however, the Examiner takes the position that Williamson clearly teaches that the conveyor belt (element 40) is disposed below the receiver frame (element 30, equivalent to transfer shell). Therefore, the Examiner takes the position that the Appellant’s argument is not persuasive.

Appellant’s Arguments Regarding the rejection of Claim 10

With respect to the rejections of claim 10, Appellant argues that Weinmann and Williamson together fail to teach the insertion of the transfer pins into the interior of the preforms in conjunction with the intensive as well as the secondary cooling steps.

Examiner’s Response

While the Examiner agrees that Williamson fail to explicitly teach the insertion of the transfer pins into the interior of the preforms, however, as the Appellant has acknowledged that Weinmann teaches concept of insertion of cooling pins into the preforms. Regarding the argument that Weinmann never transfers the preforms back to retained engagement of the transfer shell, the examiner wants to point out that the concept of transferring back to the transfer shell is being taught by Williamson.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    


Appellant’s Arguments Regarding the rejection of Claims 12, and 21

Since the rejection of claim 1 is maintained, and since Appellant submits that the same reasoning are applicable in relation to the cited references, and as there do not appear to be any specific arguments against the rejections of claims 12 and 21, the Examiner believes these independent claim rejections should also be maintained.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHAMMAD M AMEEN/
Examiner, Art Unit 1742


/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        

Conferees:

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.